Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-9, in the "Response to Election/ Restriction Filed" filed on 12/04/2020, withdrawal of non-elected claim 10 are acknowledged. This office action considers claims 1-10, in “Claims - 12/04/2020”, pending for prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 20160011439 A1 – hereinafter Kitamura) in view of Masuyama et al. (US 20160026064 A1 – hereinafter Masuyama).
	(Re Claim 1) Kitamura teaches a semiconductor device (see the entire document; Fig. 3; specifically, [0061]-[0088], and as cited below), comprising:

    PNG
    media_image1.png
    252
    604
    media_image1.png
    Greyscale

Kitamura – Fig. 3
a semiconductor layer (25a comprising layers 12-15; Fig. 3; see [0061] for composition being semiconductors) formed on a substrate (10); 
a first resin layer (41; [0062]) formed on the semiconductor layer; 
a second resin layer (42) formed on the first resin layer; 
a first wiring layer (32a; [0064])  that is formed on the semiconductor layer and is buried in the second resin layer (32a is buried in 42); 
a second wiring layer (34a; [0065]) that is formed on the second resin layer and the first wiring layer, and is electrically connected to the first wiring layer (see [0088] for them being connected); and 
wherein an area of the first wiring layer is larger than an area of the second wiring layer (Per [0052], an area of first wiring 32a=(20 microns x 20 microns)=400 sq. microns and per [0056], second wiring 34a=(15 microns x17 microns)=255 sq. microns. Therefore, area of first wiring is larger than the second wiring).
But, Kitamura does not expressly disclose a first inorganic insulating film covering the second resin layer and the second wiring layer.
Masuyama (Masuyama Fig. 3A – shows insulating layer 44 covering resin layer 41b, wiring 31a – [0039]. [0038] states insulating film 44 is inorganic).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate covering of resin layer and wiring layer with an inorganic insulating layer as taught by Masuyama into Kitamura.
The ordinary artisan would have been motivated to integrate Masuyama into Kitamura structure in the manner set forth above for, at least, this integration will provide higher adhesive characteristics (Masuyama – [0051]).
(Re Claim 2) combination of Kitamura and Masuyama teaches the semiconductor device according to claim 1, wherein an end portion of the first wiring layer is located on an outer side of an end portion of the second wiring layer, and surrounds the second wiring layer (Kitamura right end portion of 32a surrounds left end portion of 34a in Fig. 3).
(Re Claim 3) combination of Kitamura and Masuyama teaches claim 1 from which claim 3 depends.
But, the combination does not expressly disclose wherein a length of the first wiring layer is greater than a length of the second wiring layer by not less than 4 µ and not more than 14 µ.
However, combination of Kitamura and Masuyama teaches a length of the first wiring to be 20 µ (Kitamura [0052]) and a length of the second wiring to be 17 µ (Kitamura [0056]). Therefore, length of the first wiring is greater than the second wiring by 3 µ (claim requires 4 µ) and not more than 14 µ (as claimed).
       However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the claimed difference of length of the first wiring and the second wiring of 4 micron not patentable over the prior art.
(Re Claim 4) combination of Kitamura and Masuyama teaches the semiconductor device according to claim 1, wherein the first wiring layer and the second wiring layer contain gold (Kitamura Per [0064] – first wiring 32a comprises layers 63 and 64 formed of gold (Au); Per [0065] – second wiring layer 34a comprises layers 65, 66 formed of gold).
(Re Claim 5) combination of Kitamura and Masuyama teaches the semiconductor device according to claim 1, wherein a thickness of the first wiring layer is not smaller than 0.8 µ and not greater than 2.0 µ (Kitamura per [0064] – thickness of 32a (63+64)=(0.05+0.8+1)=1.85 µ), and a thickness of the second wiring layer is not smaller than 2.5 µ and not greater than 5.0 µ (Kitamura per [0065] – thickness of 34a (65+66)=(0.05+0.8+3)=3.85 µ).
(Re Claim 6) combination of Kitamura and Masuyama teaches the semiconductor device according to claim 1, wherein the first inorganic insulating film contains silicon nitride, silicon oxide, or silicon oxynitride (Masuyama 42 formed of SiN – [0038]).
Re Claim 7) combination of Kitamura and Masuyama teaches the semiconductor device according to claim 1, further comprising: a second inorganic insulating film  formed between the semiconductor layer and the first resin layer (Masuyama Fig. 3A – 45 between semiconductor layer 12 and first resin 41a); a third inorganic insulating film formed between the first resin layer and the second resin layer (Masuyama Fig. 3A – 46 between first resin 41a and second resin 41b); and a fourth inorganic insulating film (Kitamura 53 – Fig. 3) formed between the second resin layer and the first inorganic insulating film, wherein the second wiring layer (34a) is formed on the fourth inorganic insulating film (Kitamura 34a on 53).
(Re Claim 8) combination of Kitamura and Masuyama teaches the semiconductor device according to claim 7, wherein the second resin layer (Kitamura 42 – Fig. 3) and the fourth inorganic insulating film (Kitamura 53 – Fig. 3) each have an opening at a position overlapping the first wiring layer (opening is where 34a is formed which overlaps first wiring 32a – Fig. 3), and the second wiring layer (34a) is formed in the opening (34a is formed in the opening as shown in Fig. 3 of Kitamura).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view Masuyama and in further view of Yoneda et al. (US 20160380023 A1 – hereinafter Yoneda).
(Re Claim 9) combination of Kitamura and Masuyama teaches the semiconductor device according to claim 1, wherein the semiconductor layer is a plurality of compound semiconductor layers stacked on the substrate (Kitamura 25a comprising stacked layers 12-15; Fig. 3), the semiconductor layer includes a mesa Kitamura see [0061]), side surfaces of the mesa are buried with the first resin layer (Kitamura sides of 25a is buried with resin 41 – Fig. 3).
But, the combination of Kitamura and Masuyama does not expressly disclose an area of the mesa is larger than the area of the first wiring layer, and the first wiring layer is formed above the mesa.

    PNG
    media_image2.png
    305
    417
    media_image2.png
    Greyscale

Yoneda – Fig. 4
However, Yoneda teaches a wiring (51p – Fig. 4; [0048]) is disposed on mesa 20M. While Yoneda is silent on areas of 20M with respect to the area of 51p, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to conclude from the cross-sectional view of Fig. 4 that the area of the mesa area 20M would be larger than the area of wiring 51p.
The ordinary artisan would have been motivated to integrate the mesa 20M and the first wiring 51p as taught by Yoneda into the combination of Kitamura and Masuyama in the manner set forth above for, at least, this integration will enable to fabricate a semiconductor device as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898